Citation Nr: 1127201	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include a rash on the legs.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to May 1964.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  In May 2008 and March 2009, the Board remanded the issues of entitlement to service connection for a skin disorder and diabetes mellitus for further development in order to verify the Veteran's exposure to chemical/herbicide.  

The Veteran claims that he participated in an experiment at Ft. Greely, Alaska, during which time chemical and/or herbicide was sprayed on him on October 17, 19, 29, and November 26 of 1962.  At his May 2008 hearing before the Board, the Veteran testified that he participated in tests during service in which he and others, while outfitted in not only uniform, but also in gas masks, were sprayed with chemicals, after which they marched into the elements, and upon return, were required to turn over the clothing that they had worn.  The Veteran described that after the last two tests, he was restricted from taking a shower for 10 days and broke out in a rash on his legs.  He also testified that he engaged in maneuvers along the Alaska pipeline, and that he has had a rash on legs since that time and has had diabetes mellitus as a result of in-service exposure to chemicals and/or herbicide.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

The record reflects that in May 2009, the RO requested the JSRRC to provide information that might corroborate the Veteran's alleged chemical/herbicide exposure in an effort to verify the Veteran's claimed participation in chemical testing, as well as his alleged exposure to chemical/herbicide.  A May 2009 response from the JSRRC indicated that the Veteran's unit-1st Battle Group, 9th Infantry was stationed at Fort Wainwright, Alaska from June to December 1962 but Fort. Wainwright is not a location listed in the herbicide spray areas identified by the DoD.  Based on this information, the RO concluded in a July 2009 memorandum that the Veteran's claimed exposure to Agent Orange could not be verified.

However, the May 2009 JSRRC finding did to address whether chemical/herbicide was used during any test operations conducted in Ft. Greely, Alaska during the claimed period.  The Veteran specifically indicated that the claimed chemical testing took place while he was on temporary duty (TDY) in Ft. Greely, not Ft. Wainwright, Alaska.  Moreover, the RO failed to address the Veteran's claims with respect to exposure to chemicals other than herbicides.  

As such, it appears that the required evidentiary development has not been completed.  The Board therefore concludes that this matter must be remanded again to ensure compliance with the procedures set forth in the VA Adjudication Manual.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order and that the Board itself errs when it fails to ensure compliance with the terms of its remand).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claims of CHEMICAL exposure, the RO/AMC should prepare a summary of all of the Veteran's alleged in-service biological and chemical exposure.  This summary, along with a copy of his DD Form 214 for the relevant period, and his service personnel records, should be sent to the JSRRC.  The RO/AMC should request that JSRRC provide any information that might corroborate the Veteran's alleged chemical exposures while on temporary duty in FORT. GREELY, ALASKA.  The RO/AMC should also take any other action deemed appropriate in an effort to verify the Veteran's participation in chemical testing.  

2.  With respect to the Veteran's claims of HERBICIDE exposure, the RO/AMC should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


